Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 1 of 9 Page ID #:692




   1 MICHAEL C. BAUM (SBN 65158)
     E-Mail: mbaum@rpblaw.com
   2 ANDREW V. JABLON (SBN 199083)
     E-Mail: ajablon@rpblaw.com
   3 RESCH POLSTER & BERGER LLP
     1840 Century Park East, 17th Floor
   4 Los Angeles, California 90067
     Telephone: 310-277-8300
   5 Facsimile: 310-552-3209
   6
     Attorneys for Plaintiff and Counterclaim
   7 Defendant Lauren Moshi, LLC
   8
                                 UNITED STATES DISTRICT COURT
   9
                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  10
  11
     LAUREN MOSHI, LLC., a California           Case No. 2:18-cv-06725-DMG-JPR
  12 limited liability company,
                                                LIMITED OPPOSITION TO
  13                    Plaintiff,              MOTION OF MIKHAEL BORTZ
                                                TO WITHDRAW AND TO MODIFY
  14              vs.                           SCHEDULING ORDER
  15 DANIEL FUENTES, an individual              Filed Concurrently with Declaration of
     doing business as both LETHAL              Andrew V. Jablon
  16 AMOUNTS and LETHAL AMOUNTS
     GALLERY; and DOES 1-10, inclusive,         Date: February 14, 2020
  17                                            Time: 9:30 a.m.
                 Defendants.                    Crtrm.: 8C
  18
                                                Trial Date:       September 29, 2020
  19 DANIEL FUENTES, an individual
     doing business as both LETHAL
  20 AMOUNTS,
  21                    Counterclaimant,
  22              vs.
  23 LAUREN MOSHI, LLC; MICHAEL
     MOSHI, an individual,; LAUREN
  24 MOSHI, an individual; and ROES 1-10,
     inclusive,
  25
                Counterclaim Defendants.
  26
  27
  28

       743070.3
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 2 of 9 Page ID #:693




   1 I.           INTRODUCTION
   2              While Plaintiff has no objection to Ms. Mikhael Bortz being afforded leave to
   3 withdraw as one of the attorneys for defendant and Counterclaimant Daniel Fuentes
   4 (“Fuentes”), Plaintiff does object to Ms. Bortz’ efforts to modify the scheduling order
   5 by way of the instant Motion.
   6              Fuentes, who will remain represented by co-counsel (Ryan W. Powers), has
   7 failed to meet his burden of demonstrating good cause to modify the Scheduling
   8 Order. While Ms. Bortz’ medical condition may warrant her withdrawal, there has
   9 been no showing of the required good cause to modify the Scheduling Order, as
  10 requested by the Motion. This issue has been pending since early December and no
  11 showing has been made as to why alternate counsel could not have been obtained
  12 during the last five weeks—much less why the pending Scheduling Order, which
  13 leaves ample time for new co-counsel to be located and prepare the case, should be
  14 modified. Simply put, Fuentes’ has not shown that he has been hindered from
  15 defending this action or prosecuting his Counterclaims, and there remains ample time
  16 in the previously set schedule for him and existing co-counsel, as well as any newly
  17 selected counsel (should he elect to hire new counsel), to complete discovery before
  18 the May 26, 2020 non-expert discovery cutoff and August 11, 2020 discovery cutoff,
  19 and to prepare for trial on September 29, 2020.
  20              Separately, Fuentes has also asked, presumably under Fed. R. Civ. Pro. 4(m),
  21 for an extension of time to serve his Counterclaim on Michael and Lauren Moshi.
  22 Fuentes, waited 66 days after filing the Counterclaim to even request issuance of a
  23 summons, and, despite the 90 day requirement of Rule 4, it has now been 132 days
  24 since the filing of the Counterclaim. Fuentes, whose time to serve has expired, has
  25 nonetheless failed to meet his burden, established under the Federal Rules and
  26 applicable case law, of demonstrating good cause for any extension of the time limits
  27 established by the Federal Rules.
  28


       743070.3                                     2
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 3 of 9 Page ID #:694




   1              Accordingly, while Ms. Bortz should be given leave to withdraw, the Motion
   2 should be denied in all other respects.
   3
   4 II.          LEGAL ARGUMENTS
   5              A.    Defendant Daniel Fuentes Bears The Burden of Demonstrating
   6                    Good Cause to Modify The Scheduling Order, And Has Failed To
   7                    Do So
   8              A scheduling order may be modified by leave of Court only upon a showing of
   9 good cause. Fed. R. Civ. Pro. 16(b); Matrix Motor Co., Inc. v. Toyota Jidosha
  10 Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003; Zivkovic v. Southern Cal.
  11 Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2003). Specifically, “A party demonstrates
  12 good cause for the modification of a scheduling order by showing that, even with the
  13 exercise of due diligence, he or she was unable to meet the timetable set forth in the
  14 order.” Matrix Motor, 218 F.R.D. at 671.
  15              The strictness of the deadlines of a Scheduling Order is exemplified in
  16 Panatronic USA v. AT&T Corporation, 287 F.3d 840 (9th Cir. 2002). There, the
  17 plaintiff sought a modification to a scheduling order, so as to reopen discovery after
  18 AT&T had filed a motion for summary judgment. The trial court denied plaintiff’s
  19 request for more time and granted AT&T's summary judgment motion. On appeal,
  20 the court upheld the district court's rulings because, among other things, the plaintiff
  21 had already had ample opportunity to take discovery under the scheduling order
  22 already in place. Id. at 846.
  23              Mr. Fuentes, as the moving party, bears the burden of demonstrating that good
  24 cause exists. Vercon Constr., Inc. v. Highland Mortg. Co., 187 F. App'x 264, 265
  25 (4th Cir.2006) (No. 05-1926), available at 2006 WL 1747115, at * 1 (citing 6A
  26 Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and
  27 Procedure Civ. § 1522.1 (2d ed.1990)). Here, Fuentez has not, and cannot meet their
  28 burden.


       743070.3                                     3
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 4 of 9 Page ID #:695




   1                    1.    New Counsel Is Not Grounds To Modify The Scheduling
   2                          Order
   3              As noted, in addition to seeking leave to withdraw, Ms. Bortz asks that the
   4 Court modify the Scheduling Order by extending the discovery and motion cutoffs,
   5 as well as moving the trial. The crux of the request is that Fuentes needs to retain new
   6 lead counsel. (Motion, 3:9-10.) Setting aside that Mr. Fuentes will still be represented
   7 by Mr. Powers,
   8                    a mere change in counsel is not a basis to find good cause
   9                    supporting Rule 16 relief. See Buchanan County, Virginia
  10                    v. Blankenship, 545 F.Supp.2d 553, 555 (W.D.Va.2008)
  11                    (Defendants' retention of new counsel was not alone
  12                    sufficient to show good cause to modify scheduling order to
  13                    permit dispositive motions more than for months after
  14                    deadline designated in scheduling order).
  15 Washington v. Andrews, No. 1:07-CV-00886-AWI, 2012 WL 5520413, at *2 (E.D.
  16 Cal. Nov. 14, 2012). See also Adams v. School Bd. of Hanover County, 2008 WL
  17 5070454 *4 (E.D.Va. 2008) (arrival of new counsel does not entitle parties to conduct
  18 additional discovery or otherwise set aside valid and binding orders of the court); Ellis
  19 v. Dir., CIA, 1999 WL 704692, at *7 n. 8 (4th Cir. 1999) (affirming the district court's
  20 refusal to allow plaintiffs new counsel to conduct additional discovery). Accordingly,
  21 good cause requires more than simply a change in counsel.
  22                    2.    Fuentes Has Not Been Hindered In Its Ability to Prosecute Its
  23                          Case
  24              While Plaintiff understands and appreciates that Ms. Bortz’ medical condition
  25 renders it impossible for her to continue as counsel, there has been no showing by
  26 Fuentes that he has been hindered in any fashion from prosecuting this case. Ms.
  27 Bortz has actively and continuously participated in the litigation by, among other
  28 things:


       743070.3                                     4
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 5 of 9 Page ID #:696




   1                    1.    Filing Motions to Dismiss in October, 2018;
   2                    2.    Participating in the Rule 26 early meeting of counsel the first week
   3                          of September, 2019 (Docket No. 48);
   4                    3.    Serving responses to Requests for Admission, Interrogatories and
   5                          Requests for Production of Documents on September 23, 2019
   6                          (Declaration of Andrew V. Jablon (“Jablon Decl.”), ¶ 2);
   7                    4.    Participating in a discovery meet and confer on October 4, 2019
   8                          (Id., ¶ 3);
   9                    5.    Serving supplemental discovery responses and making a
  10                          document production on October 24, 2019 (Id., ¶ 4); and
  11                    6.    Opposing, on October 18, 2019, Lauren Moshi, LLC’s Motion to
  12                          Dismiss pursuant to Fed. R. Civ. Pro. 12(b)(6) [Docket No. 54].
  13              Fuentes has not articulated how, in light of the foregoing, he has been unable
  14 to prepare his defense or prosecute his Counterclaim. Moreover, with a non-expert
  15 discovery cutoff date four and one half (4.5) months away (May 26, 2020), an expert
  16 discovery cut off seven (7) months away (August 11, 2020) and a trial date eight and
  17 one half (8.5) months away (September 29, 2020), there has been no showing as to
  18 why he cannot meet the current deadlines.
  19                    3.    Prejudice To Lauren Moshi, LLC, While Self Evident, Is
  20                          Irrelevant
  21              The “focus of the inquiry on a motion to modify a scheduling order is upon the
  22 moving party's reasons for seeking modification and whether good cause has been
  23 demonstrated, not upon the prejudice to the party opposing the modification.”
  24 Masterpiece Leaded Windows Corp. v. Joslin, No. 08-CV-0765-JM(JMA), 2009 WL
  25 1456418, at *3 (S.D. Cal. May 22, 2009). While the prejudice to Lauren Moshi, LLC
  26 by a continuance is self-evident (not to mention that Fuentes has been using the case
  27 to try and generate adverse publicity against Lauren Moshi, LLC, and favorable
  28 publicity for himself, such that a prompt resolution is need) – as it stands, the trial is


       743070.3                                      5
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 6 of 9 Page ID #:697




   1 scheduled for more than two years after the action commenced – no prejudice need
   2 be shown to deny Fuentes’ request to modify the Scheduling Order.
   3              B.    Fuentes’ Request For Additional Time To Serve Should Also Be
   4                    Denied
   5              Additionally, Fuentes asks for 60 additional days to serve the Counterclaim on
   6 Michael and Lauren Moshi. Pursuant to Fed. R. Civ. P. 4(m), Fuentes had 90 days to
   7 serve the Counterclaim, which began running upon its filing on August 23, 2019, and
   8 expired as of November 21, 2019. Fuentes, did not even request the issuance of a
   9 summons until October 28, 2019 (i.e., 66 days after filing of the Counterclaim). This
  10 is despite the fact that almost a month earlier, on October 4, 2019, Lauren Moshi, LLC
  11 noted in its Motion to Dismiss that Michael and Lauren had not been served and no
  12 summons had even been issued. (Docket No. 52, pg. 2, fn. 1). It took two more tries
  13 for Fuentes to get the summons issued. (Docket No. 58- 65)It has now been another
  14 66 days since the issuance of the summons, and Fuentes has not complied with Fed.
  15 R. Civ. Proc. 4.
  16              While an Order to Show Cause for failure to prosecute has not been issued, it
  17 would, nonetheless, be appropriate under the Federal Rules where Fuentes has failed
  18 to serve the Counterclaim after what is now 132 days. Again, if an extension of time
  19 to serve is sought in response to such an OSC, “good cause” warranting such an
  20 extension, generally equated to “excusable neglect” (especially as the time has already
  21 passed; c.f. Fed. R. Civ. Proc. 6(b)(1)(B)), must be shown. Mateo v. M/S KISO (ND
  22 CA 1992) 805 F.Supp. 792, 795 (abrogated on other grounds by Brockmeyer v. May
  23 (9th Cir. 2004) 383 F3d 798) (holding that good cause under Rule 4(m) generally
  24 means “that service had been attempted but not completed, that plaintiff was confused
  25 about the requirements of service, or that plaintiff was prevented from serving
  26 defendants by factors beyond his control.”) Fuentes has failed to meet his burden and,
  27 as such, his request for an extension of time under Fed. R. Civ. Pro. 4(m) should be
  28 denied and an OSC issue forthwith.


       743070.3                                      6
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 7 of 9 Page ID #:698




   1 III.         CONCLUSION
   2                    Because discovery problems are presented in every case,
   3                    and because in many cases discovery must close before a
   4                    district court can consider dispositive motions with all
   5                    evidence in hand, district courts need to be able to control
   6                    or limit discovery in order to advance the progress of their
   7                    trial dockets. The use of orders establishing a firm discovery
   8                    cutoff date is commonplace, and has impacts generally
   9                    helpful to the orderly progress of litigation, so that the
  10                    enforcement of such an order should come as a surprise to
  11                    no one.
  12 Cornwell v. Electra Central Credit Union, 439 F.3d 1018, 1027 (9th Cir. 2005).
  13 While Ms. Bortz’ medical condition absolutely warrants an order authorizing her
  14 withdrawal from the case, there has been no showing of the required good cause to
  15 modify the Scheduling Order. Fuentes’ has not shown that he has been hindered from
  16 defending this action or prosecuting his Counterclaims, and there remains ample time
  17 in the previously set schedule for him to complete discovery and prepare for trial at
  18 the end of the year.
  19              Moreover, Fuentes has failed to meet his burden of demonstrating excusable
  20 neglect for his failure to serve his Counterclaim. Fuentes, who failed to even request
  21 the issuance of a summons on the Counterclaim for 66 days after filing his pleading
  22 (Docket 47 and 56), has not met his burden. The request for an extension of time
  23 under Rule 4(m), therefore, is improper.
  24 / / /
  25 / / /
  26 / / /
  27 / / /
  28 / / /


       743070.3                                       7
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 8 of 9 Page ID #:699




   1              Accordingly, other than allowing Ms. Bortz to withdraw as counsel, the Motion
   2 should be denied in all other respects.
   3
   4 DATED: January 13, 2020                   RESCH POLSTER & BERGER LLP
   5
                                               By:       /S/ Andrew V. Jablon
   6                                                         ANDREW V. JABLON
   7                                                 Attorneys for Plaintiff and Counterclaim
                                                         Defendant Lauren Moshi, LLC
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       743070.3                                      8
Case 2:18-cv-06725-DMG-JPR Document 70 Filed 01/13/20 Page 9 of 9 Page ID #:700




   1                                 PROOF OF SERVICE
   2                    Lauren Moshi, LLC v. Daniel Fuentes, et al.
                     Case No. USDC Case No. 2:18-cv-06725-DMG-JPR
   3
       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   4
           At the time of service, I was over 18 years of age and not a party to this action.
   5 I am employed in the County of Los Angeles, State of California. My business
     address is 1840 Century Park East, 17th Floor, Los Angeles, CA 90067.
   6
           On January 13, 2020, I served true copies of the following document(s)
   7 described as LIMITED OPPOSITION TO MOTION OF MIKHAEL BORTZ
     TO WITHDRAW on the interested parties in this action as follows:
   8
     Ryan W. Powers                             Attorney for Defendant Daniel Fuentes
   9 5807 Fayette Street                        d/b/a Lethal Amounts
     Los Angeles, CA 90042
  10                                            Telephone: (801) 750-7926
                                                Fax: (323) 487-0384
  11                                            Email: ryan@ryanpowerslaw.com
  12 Mikhael Bortz                              Telephone: (800) 608-5407
     Bortz Law Firm, PA                         Fax: (800) 608-5407
  13 4245 N. Knox Avenue                        Email: mbortz@bortzlawfirm.com
     Chicago, Illinois 60641
  14
            BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
  15 the document(s) with the Clerk of the Court by using the CM/ECF system.
     Participants in the case who are registered CM/ECF users will be served by the
  16 CM/ECF system. Participants in the case who are not registered CM/ECF users will
     be served by mail or by other means permitted by the court rules.
  17
            I declare under penalty of perjury under the laws of the United States of
  18 America that the foregoing is true and correct and that I am employed in the office of
     a member of the bar of this Court at whose direction the service was made.
  19
            Executed on January 13, 2020, at Los Angeles, California.
  20
  21
                                                        /s/ Noemi Tariche
  22                                             Noemi Tariche
  23
  24
  25
  26
  27
  28

       743070.3
